SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 19, 2015 HOLLOMAN ENERGY CORPORATION (Name of Small Business Issuer in its charter) Nevada 000-52419 77-0643398 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 333 North Sam Houston Parkway East Suite 600 Houston, Texas, 77060 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (281) 260-0193 N/A (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement On May 19, 2015 the Company received notice that Terra Nova Energy Ltd. had terminated its Farm-In Agreement with the Company on Petroleum Exploration Licenses (PELs) 112 and 444. As a result of the Farm-In termination, the Company will no longer be obligated to transfer any additional working interest in PEL 112 or PEL 444 to Terra Nova and is entitled to a return of a 4.8333% working interest in license PEL 444.The Company is in the process of revisiting drilling plans and has begun contacting potential drillers. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOLLOMAN ENERGY CORPORATION Date: May 21, 2015 By: /s/Mark Stevenson Mark Stevenson, Principal Executive Officer 3
